Name: Commission Regulation (EC) No 96/98 of 14 January 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments
 Type: Regulation
 Subject Matter: agri-foodstuffs;  international trade;  overseas countries and territories;  trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31998R0096Commission Regulation (EC) No 96/98 of 14 January 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departments Official Journal L 009 , 15/01/1998 P. 0029 - 0030COMMISSION REGULATION (EC) No 96/98 of 14 January 1998 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 2(6) thereof,Whereas Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of the specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements (3) establishes the supply requirements of those products for 1997;Whereas Article 2 of Regulation (EEC) No 3763/91 requires that supply requirements for agricultural products essential for consumption and processing be established each year; whereas, therefore, the supply requirements of vegetable oils intended for the processing industry in the French overseas departments should be established for 1998;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 28/97 is hereby amended as follows:1. Article 1 is replaced by the following:'Article 1For the purposes of Article 2 of Regulation (EEC) No 3763/91, the quantity of the assessment of supply requirements of vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) exempt from customs duty when imported into the French overseas departments or entitled to aid when brought in from elsewhere in the Community is hereby fixed and allocated as indicated in the Annex hereto.The French authorities may adjust this allocation by an amount not exceeding 20 % of the quantity for each department. They shall inform the Commission thereof.`;2. the Annex is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 1 January 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24. 12. 1991, p. 1.(2) OJ L 267, 9. 11. 1995, p. 1.(3) OJ L 6, 10. 1. 1997, p. 15.ANNEX 'ANNEXAssessment of supply requirements of vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510) for the French overseas departments for 1998>TABLE>